Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 1 of 16                 PageID #: 1035



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 JAMES WINBRONE,                            )
                                            )
               Petitioner,                  )
                                            )
        v.                                  )       2:15-cr-00063-DBH-1
                                            )
                                            )
 UNITED STATES OF AMERICA,                  )
                                            )
               Respondent                   )


             RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

        Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

 sentence. (Motion, ECF No. 111.) Following a jury-waived trial, Petitioner was convicted

 of one count of aiding and abetting the possession with intent to distribute heroin, one count

 of distribution of cocaine, and one count of possession with intent to distribute heroin; the

 Court sentenced Petitioner to 252 months in prison. (Judgment, ECF No. 87.)

        Petitioner claims that his trial and appellate attorneys provided ineffective assistance

 of counsel. (Motion at 5–15; First Amended Motion at 1–4, ECF No. 129; Second

 Amended Motion at 1–16, ECF No. 131; Third Amended Motion at 3–21, ECF No. 132.)

 The Government requests summary dismissal of the motion. (Response, ECF No. 144.)

        Following a review of the record and after consideration of Petitioner’s motion and

 the Government’s request for dismissal, I recommend the Court grant the Government’s

 request and dismiss Petitioner’s motion.
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 2 of 16                PageID #: 1036



                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        State and federal law enforcement began investigating Petitioner in 2013.

 (Presentence Investigation Report (PSR) ¶ 6; Trial Transcript at 104–05, ECF Nos. 66, 67).

 In April 2014, officers arrested one of Petitioner’s associates, Marquis Aiken, when Aiken

 attempted to sell heroin to an informant. (Trial Transcript at 121–26.) At trial, the

 Government presented text messages and a recorded phone call in which Petitioner and the

 informant arranged the transaction, and the Government played a recorded phone call

 between Petitioner and another suspect wherein Petitioner reacted to the arrest and

 concluded that the informant was to blame for the arrest. (Id. at 194–214, 220–26, 276).

        In October 2014, law enforcement worked with another informant to coordinate a

 controlled buy of cocaine from Petitioner. (Id. at 226–36.) The informant testified at trial,

 and the Government presented text messages and recorded phone calls between the

 informant and Petitioner that occurred before and shortly after the transaction. (Id. at 226–

 44; 341–56.)

        In January 2015, law enforcement officers outside Petitioner’s apartment noticed a

 vehicle whose last known operator was wanted on outstanding warrants and observed two

 men exit the apartment building and enter the vehicle. (Id. at 245–50.) The officers

 followed, stopped the vehicle, arrested the driver on the outstanding warrants, and arrested

 Petitioner, who was also wanted on an outstanding warrant. (Id.) Officers entered the

 third-floor apartment, swept the inside for individuals, and secured the apartment while

 they obtained a search warrant. (Id. 251–253.) A subsequent search of Petitioner’s

 apartment revealed significant quantities of cocaine hydrochloride, heroine, and cash. (Id.

                                              2
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 3 of 16                        PageID #: 1037



 253–58.) At trial, the Government introduced additional text messages and phone records,

 and several witnesses testified about Petitioner’s phones, apartment, and efforts to procure

 controlled substances in New York, transport them to Maine, and sell them in 2014 and

 2015. (See e.g., id. 34–56, 154–74, 178–86, 385–425, 441–71.)

        In March 2015, Petitioner was indicted on one count of aiding and abetting the

 possession with intent to distribute heroin, one count of distribution of cocaine, and one

 count of possession with intent to distribute heroin. (Indictment, ECF No. 7.) 1 Following

 a two-day bench trial in September 2015, Petitioner was convicted on the three counts.

 (ECF Nos. 51–54.)         In April 2016, the Court sentenced Petitioner to 252 months

 imprisonment. (Judgment, ECF No. 87.) The First Circuit affirmed the judgment in

 August 2017. (Judgment of the Court of Appeals, ECF No. 99.)

                                             DISCUSSION

 A.     Legal Standards

        A person may move to vacate his or her sentence on one of four different grounds:

 (1) “that the sentence was imposed in violation of the Constitution or laws of the United

 States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

 sentence was in excess of the maximum authorized by law”; or (4) that the sentence

 “is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

 37 F.3d 769, 772 (1st Cir. 1994).




 1
  The indictment originally contained an additional count, which was subsequently dismissed. (Order, ECF
 No. 50.)

                                                   3
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 4 of 16                PageID #: 1038



        “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

 favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

 429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

 preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

 United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

 954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

 who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

 gleaned during previous proceedings and make findings based thereon without convening

 an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

        A collateral challenge is not a substitute for an appeal. United States v. Frady,

 456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

 “[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

 a procedural default that bars collateral review, unless the defendant can demonstrate cause

 for the failure and prejudice or actual innocence.” Berthoff, 308 F.3d at 127-28. Procedural

 default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st Cir. 2010).

 The First Circuit has recognized that “federal courts have the authority to consider

 procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir. 2013)

 (citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v. United

 States, 532 U.S. 374, 382-83 (2001) (recognizing that “procedural default rules developed

 in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at 167-68).

        An allegation of ineffective assistance of counsel can excuse a procedural default if

 the petitioner demonstrates that counsel’s representation “fell below an objective standard

                                               4
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 5 of 16                  PageID #: 1039



 of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

 must also demonstrate that “there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.

 A reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

 need not address both prongs of the Strickland test because a failure to meet either prong

 will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

 claims that counsel rendered ineffective assistance in failing to press the claims at trial or

 on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

 curiam).

        Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

 reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

 233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

 Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

 a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

 absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

 Cir. 2004) (collecting cases and explaining limited exceptions).

        “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

 is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

 An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

 its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

 the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

                                                5
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 6 of 16                             PageID #: 1040



 (1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

 omitted)).

         Summary dismissal of a motion is permitted when the allegations are “‘vague,

 conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

 expressly belie [the] claim.’” David, 134 F.3d at 478 (quoting Machibroda v. United States,

 368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to supply the court

 with salient details of the claim prior to permitting discovery or a hearing. Id. (holding that

 “the district court did not abuse its discretion in refusing to license a fishing expedition”).

 B.      Ineffective Assistance of Counsel 2

         1.      Sufficiency of the Indictment

         Petitioner argues that his trial and appellate counsel provided ineffective assistance

 because counsel failed to challenge the indictment on the grounds that: (1) the indictment

 did not charge the person he was accused of aiding and abetting in the first count, (Motion

 at 5; First Amended Motion at 1–2; Second Amended Motion at 13–15; ), (2) the

 indictment was allegedly not properly brought before a grand jury, (Motion at 9–10), (3)

 the indictment did not specifically allege constructive possession as opposed to actual

 possession, (Motion at 10–11), and (4) the indictment did not contain his full name.

 (Motion at 13). A variance between the indictment and the evidence at trial “is material

 2
   Petitioner focuses his request for relief on ineffective assistance of counsel. To the extent that some of
 his arguments could be fairly read to assert underlying substantive claims, the claims are procedurally
 defaulted because Petitioner did not raise them on appeal. See United States v. Frady, 456 U.S. 152, 165
 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002) (“a defendant’s failure to raise a claim
 in a timely manner at trial or on appeal constitutes a procedural default that bars collateral review, unless
 the defendant can demonstrate cause for the failure and prejudice or actual innocence”). The only potential
 cause to excuse the procedural default is ineffective assistance of counsel; thus, the ineffective assistance
 standard governs under either interpretation of Petitioner’s filings.

                                                      6
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 7 of 16                PageID #: 1041



 and reversible only if it has affected the defendant’s ‘substantial rights’: to be informed of

 the charges; and to prevent a second prosecution for the same offense.” United States v.

 Vavlitis, 9 F.3d 206, 210 (1st Cir. 1993); see also, Hamling v. United States, 418 U.S. 87,

 117 (1974).

        There is no legal requirement for the Government to include the name of the

 principal in an indictment for aiding and abetting, and Petitioner cannot show that he was

 prejudiced by the omission of that detail. See United States v. Somers, 950 F.2d 1279,

 1283 (7th Cir. 1991) (“In order to convict a defendant as an aider or abettor under § 2, it

 has never been necessary to convict or even identify the principal, provided there is

 sufficient evidence to establish the commission of the substantive offense”). Petitioner’s

 argument that an indictment must specifically allege constructive possession for the

 Government to proceed on that theory when the indictment simply alleged possession

 without greater specificity is unsupported by any legal authority. See United States v.

 Graham, 408 F. App’x 976, 980 (6th Cir. 2011) (“Because the indictment’s terms are

 consistent with either actually possessing the ammunition or constructively possessing it,

 the indictment could not have been constructively amended” by constructive possession

 evidence). Petitioner’s contention that the matter was not presented to the grand jury is

 also unsupported by the record. Finally, because the record demonstrates that Petitioner

 used the name charged in the indictment, the failure to include a more complete or proper

 legal name was not a material defect. See, United States v. Brown, No. 1:09-cr-30-GZS,

 2009 WL 929919, at *3 (D.N.H. Apr. 3, 2009) (Singal, J.) (rejecting legal name argument).



                                               7
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 8 of 16               PageID #: 1042



        Because Petitioner has not established any material defect in the indictment, he has

 not shown that counsel performed deficiently by not challenging the indictment or that he

 was prejudiced by his counsels’ decisions concerning the indictment.

        2.     Witnesses Not Called to Testify

        Petitioner argues that his trial counsel provided ineffective assistance when he did

 not call Aiken and one of the informants as witnesses or challenge their absence under the

 Confrontation Clause. (Motion at 6–8; First Amended Motion at 4; Second Amended

 Motion 11–13.) The Confrontation Clause of the Sixth Amendment guarantees that “[i]n

 all criminal prosecutions, the accused shall enjoy the right . . . to be confronted with the

 witnesses against him.” U.S. Const. amend. VI. The right to be confronted with the

 witnesses against the defendant prohibits the “admission of testimonial statements of a

 witness who did not appear at trial unless he was unavailable to testify, and the defendant

 had had a prior opportunity for cross-examination.” Crawford v. Washington, 541 U.S. 36,

 53–54 (2004).

        Petitioner’s right to confront his accusers was not violated because neither of the

 individuals he identifies provided any testimonial statements at trial. Although some of

 the witnesses at trial offered statements about Aiken, the record does not reflect that the

 Government introduced or relied on the truth of any statements from Aiken at trial. In

 addition, while certain statements of the confidential informant were introduced at trial in

 text messages and recorded phone conversations, the recordings provided context for the

 relevant content for the factfinder (i.e., Petitioner’s statements). In other words, the

 informant’s assertions that were included in the recordings were not offered for the truth

                                              8
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 9 of 16                               PageID #: 1043



 of the assertions and thus did not constitute hearsay and did not offend the Confrontation

 Clause. See id. at 59 n.9 (“The Clause also does not bar the use of testimonial statements

 for purposes other than establishing the truth of the matter asserted”). 3

         “While the Confrontation Clause guarantees a defendant the right to be confronted

 with the witnesses ‘against him,’ the Compulsory Process Clause guarantees a defendant

 the right to call witnesses ‘in his favor.’” Melendez-Diaz v. Massachusetts, 557 U.S. 305,

 313 (2009) (quoting U.S. Const., amend. VI). Trial counsel’s decision not to call the

 witnesses to testify at trial appears to have been a considered tactical decision. See United

 States v. Ortiz Oliveras, 717 F.2d 1, 3 (1st Cir. 1983) (reasonable “tactical decisions,

 whether wise or unwise, successful or unsuccessful, cannot ordinarily form the basis of a

 claim of ineffective assistance”). Although Petitioner speculates that Aiken and the

 informant would have provided testimony favorable to his case, a reasonable attorney could

 have concluded that any utility of such testimony was outweighed by other concerns, such

 as limited credibility of those individuals or the risk that harmful information would be

 revealed on cross-examination. Furthermore, if counsel had called Aiken to testify,

 counsel’s attempt to argue that Aiken’s absence at trial reflects the weakness in the

 Government’s case would have been undermined. 4

 3
  Petitioner’s objection to the brief testimony of one agent about a second agent advising the agent that two
 males had exited the building fails for the same reason. (Second Amended Motion at 12–13.) The out-of-
 court statement was not admitted for the truth of the matter asserted and did not prejudice Petitioner.
 4
  Petitioner’s argument regarding the existence of an additional recording that was not played at trial fails
 for the same reason. (Motion at 14.) While it may be reasonable to infer from its absence within the
 Government’s case in chief that the recording lacks clear incriminating evidence, Petitioner has not
 provided any reason to conclude that it included any exonerating evidence. Because there is no reason to
 conclude the recording had significant utility to the defense, Petitioner has not shown that his attorney acted
 unreasonably by not introducing it.

                                                       9
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 10 of 16              PageID #: 1044



        Because none of the evidence introduced at trial violated the Confrontation Clause,

 and because counsel’s decision not to call witnesses was reasonable under the

 circumstances, Petitioner has not shown that counsel performed deficiently or that he was

 prejudiced by his counsels’ decisions at trial or on appeal.

        3.     Recordings, Cell Phones, and Cooperating Witnesses

        Petitioner asserts that he was provided ineffective assistance at trial and on appeal

 because his attorneys failed to secure the suppression or exclusion of evidence against him,

 including the recordings and cell phone evidence, (Motion at 12, 14–15; Second Amended

 Motion at 3–9), as well as the testimony of several witnesses. (Motion at 15.)

        Petitioner’s Fourth Amendment argument lacks merit because the other party

 consented to monitoring by a law enforcement official for each of the non-wiretap

 conversations. See United States v. Miller, 720 F.2d 227, 228 (1st Cir. 1983) (Listening in

 or recording a conversation “with the consent of one party, does not violate the rights of

 the other party under the fourth amendment” or statute because “defendant impliedly

 accepted the risk that his conversation might be overheard on an extension and/or

 recorded”). Because there was no signed consent form or other similar evidence, Petitioner

 contends that the Government did not prove that the other participants consented to the

 recording. The Government is not required to produce a signed consent. Consent can be

 inferred. See Williams v. Poulos, 11 F.3d 271, 281 (1st Cir. 1993) (consent in this context

 may be “inferred from surrounding circumstances indicating that the party knowingly

 agreed to the surveillance”) (quotations and emphasis omitted). Here, given the nature of



                                              10
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 11 of 16              PageID #: 1045



 the informants’ cooperation and the physical presence and direction of a law enforcement

 officer, the circumstances supported a finding of implied consent.

        Petitioner’s authentication arguments also fail. The record contains sufficient

 evidence connecting Petitioner to the phone numbers at issue. Indeed, the record includes

 several of Petitioner’s own statements listing the relevant phone numbers as his own, and

 the opinion of several witnesses that it was Petitioner’s voice on the recordings. See

 generally, Fed. R. Evid. 901(b)(5) (permitting authentication of evidence by “[a]n opinion

 identifying a person’s voice--whether heard firsthand or through mechanical or electronic

 transmission or recording--based on hearing the voice at any time under circumstances that

 connect it with the alleged speaker”).

        Petitioner objects to the relevance of the testimony of three of the Government

 witnesses, but he does not point to any portion of the testimony in particular. Instead,

 Petitioner contends the testimony as whole was irrelevant because the witnesses did not

 claim to have observed personally the alleged illegal transactions. Petitioner’s argument

 fails because the legal standard for relevance does not require direct eye-witness testimony

 of the crime. See generally, Fed. R. Evid. 401 (evidence is relevant if it has any tendency

 to make a fact more or less probable and that fact is of consequence); see also, United

 States v. Maravilla, 907 F.2d 216, 222 (1st Cir. 1990) (“No one claimed that this particular

 piece of evidence proved guilt. It was merely one piece of evidence among many”); United

 States v. Yazzie, 188 F.3d 1178, 1189 (10th Cir. 1999) (discussing analogy that each piece

 of evidence need only be a single brick in a larger wall of evidence).



                                             11
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 12 of 16                         PageID #: 1046



         Because none of Petitioner’s argument would have justified suppression or

 exclusion of the challenged evidence, Petitioner has not shown that counsel performed

 deficiently or that he was prejudiced by counsels’ decisions.

         4.      Vehicle Stop and Apartment Searches

         Petitioner contends that he was provided ineffective assistance of counsel at trial

 and on appeal because his attorneys failed to secure the suppression of evidence resulting

 from the search of the vehicle and apartment after Petitioner’s arrest. (Motion at 13, 14;

 First Amended Motion at 3–4; Second Amended Motion at 1–2, 10; Third Amended

 Motion at 6–21.)

         Contrary to Petitioner’s assumption regarding the propriety of a traffic stop, the

 federal agents did not rely on a traffic violation to stop the vehicle; the agents relied on

 their knowledge that the last known operator had outstanding warrants for his arrest. Cf.

 Kansas v. Glover, 140 S. Ct. 1183, 1186 (2020) (investigative traffic stop of a vehicle is

 reasonable when information indicates that the owner had license revoked and there is no

 information negating an inference that the owner is the driver). 5 The record also reflects

 that the agents likely already possessed probable cause to arrest Petitioner at that time based

 on the results of their investigation that later led to the first two charges in the indictment,

 but even if the agents did not have probable cause to arrest on those charges, the arrest did




 5
   Petitioner also cites Arizona v. Gant, 556 U.S. 332 (2009), which limited officers’ ability to search
 automobiles incident to arrest without further suspicion, but because no evidence from the automobile was
 introduced at trial, there is no possible error or prejudice on that issue.

                                                    12
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 13 of 16                               PageID #: 1047



 not offend the Fourth Amendment because Petitioner also had an outstanding warrant for

 his arrest. 6

         Petitioner has not established that law enforcement officials violated the Fourth

 Amendment when they entered the apartment briefly to sweep for individuals who might

 destroy evidence in the immediate aftermath of Petitioner’s arrest. The record lacks any

 evidence to suggest that the agents searched any more than was necessary to secure the

 apartment while they pursued a search warrant; the agents had cause to believe from their

 prior investigative efforts that Petitioner used associates to distribute controlled substances;

 and any associate that might have remained inside could have seen the agents arrest the

 two individuals shortly after they left the apartment. Petitioner has not shown that the

 officers acted unreasonably under the circumstances. See e.g., United States v. Samboy,

 433 F.3d 154, 158 (1st Cir. 2005) (exception to the warrant requirement exists when there

 are exigent circumstances, including “objectively reasonable basis for concluding that the

 loss or destruction of evidence is likely to occur”); United States v. Caballero, No. 16-CR-

 30034-MGM, 2018 WL 5281744, at *7 (D. Mass. Oct. 24, 2018) (“For example, [the



 6
   Because Petitioner initially gave a false name to the agents, the record is not entirely clear on precisely
 when the stop became an arrest. Even if Petitioner was temporarily detained for a period before he was
 arrested, it was not unreasonable for counsel to decline to press the issue at trial, given that courts have
 permitted officers to stop suspects for similar periods of time while diligently investigating. See e.g., United
 States v. McCarthy, 77 F.3d 522, 531 (1st Cir. 1996); United States v. Ramdihall, 859 F.3d 80, 88 (1st Cir.
 2017). To the extent that Petitioner asserts an officer told him that he was being detained or arrested for
 different reasons, and to the extent that Petitioner argues that there was something improper because he was
 arrested on state charges that did not ultimately result in prosecution, such circumstances would not control
 the Fourth Amendment analysis because there is no requirement that the offense that ultimately justifies
 arrest or prosecution be based on the same conduct as the offense the arresting officer initially identified.
 See Devenpeck v. Alford, 543 U.S. 146, 153–54 (2004). There is also no legal authority to support
 Petitioner’s challenge to the addition of drug charges several hours after his arrest.


                                                       13
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 14 of 16                                PageID #: 1048



 agent] would have been justified in believing that securing the premises from the outside

 or arresting [a suspect] on his way out of the house would have alerted those within to

 police presence and caused the destruction of evidence”). 7

         Petitioner also maintains that the search warrant for the apartment was invalid

 because the agent who applied for the search warrant committed perjury or otherwise

 manipulated the facts supporting the determination that there was probable cause to search

 the apartment. A review of the record does not reveal any support for Petitioner’s

 argument. For example, Petitioner maintains the agent falsely asserted that the agent

 presented the results of the agent’s investigation to a prosecutor because Petitioner was told

 that he was being arrested on an outstanding warrant, yet the drug charges were added

 several hours later. The facts, however, are not contradictory, as a suspect could be arrested

 for one reason while being investigated and ultimately charged and prosecuted for other

 reasons. See Devenpeck, 543 U.S. at 153–54. Because Petitioner’s argument is based on

 speculation, he has not established a sufficient likelihood that defense counsel would have

 been able to make “a substantial preliminary showing that a false statement knowingly and

 intentionally, or with reckless disregard for the truth, was included by the affiant in the

 warrant affidavit” or that any such “false statement [was] necessary to the finding of

 probable cause . . . .” Franks v. Delaware, 438 U.S. 154, 155–56 (1978).




 7
   A reasonable officer’s perception of the potential for evidence destruction could also have been heightened
 if Petitioner was utilizing his phone to alert others of his situation while he was detained, which is consistent
 with his assertion that he was posting on social media while he was detained.

                                                        14
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 15 of 16                PageID #: 1049



        Because Petitioner has not shown that he would have been entitled to a hearing or

 the subsequent suppression of the evidence resulting from the apartment search, and

 because he has not established any other underlying Fourth Amendment violation,

 Petitioner has failed to establish that counsel performed deficiently or that he was

 prejudiced by counsels’ decisions at trial or on appeal.

 C.     First Step Act

        Petitioner seeks relief pursuant to the First Step Act, Pub. L. No. 115-391 (2018).

 (Second Amended Motion at 16.) Section 401 of the First Step Act reduced the statutory

 mandatory minimum penalties pursuant to 21 U.S.C. §§ 841 and 851 for defendants with

 prior convictions for serious drug felonies or serious violent felonies. Id. § 401(a). Section

 401 does not apply to Petitioner, however, because he did not face a mandatory minimum

 sentence based on prior convictions. Furthermore, Congress did not make Section 401

 apply retroactively, and thus it does not apply to Petitioner, who was sentenced before

 December 21, 2018. Id. § 401(c).

        Section 404 of the First Step Act made the provisions governing minimum

 quantities and mandatory minimum sentences for cocaine base in the Fair Sentencing Act

 of 2010, Pub L. No. 111-220 (2010), apply retroactively to sentences imposed before

 August 3, 2010. See United States v. Smith, 954 F.3d 446, 446–48 (1st Cir. 2020); see also,

 United States v. Pierre, 372 F. Supp. 3d 17, 18–20 (D.R.I. 2019) (summarizing the history

 of the penalties for cocaine base). Section 404 of the First Step Act did not retroactively

 change the penalties applicable to prisoners like Petitioner, however, because he was

 sentenced after August 2010, and thus his term of imprisonment would have already

                                              15
Case 2:15-cr-00063-DBH Document 171 Filed 07/31/20 Page 16 of 16                 PageID #: 1050



 accounted for the changes to the cocaine base minimums. Accordingly, Petitioner is not

 entitled to relief under § 404 of the First Step Act.

                                         CONCLUSION

        Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

 8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

 deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255. I further recommend

 that the Court deny a certificate of appealability pursuant to Rule 11 of the Rules Governing

 Section 2255 Cases because there is no substantial showing of the denial of a constitutional

 right within the meaning of 28 U.S.C. § 2253(c)(2).

                                             NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court's order.

                                                    /s/ John C. Nivison
                                                    U.S. Magistrate Judge

        Dated this 31st day of July, 2020.




                                               16
